Citation Nr: 1302133	
Decision Date: 01/18/13    Archive Date: 01/23/13

DOCKET NO.  12-12 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Whether new and material evidence has been received to reopen service connection for a right eye disorder. 

2.  Entitlement to service connection for diabetes mellitus, type 2 (diabetes).  

3.  Entitlement to service connection for peripheral neuropathy of the lower extremities, to include as secondary to diabetes.  


REPRESENTATION

Appellant (Veteran) represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 

INTRODUCTION

The Veteran served on active duty from December 1953 to December 1955.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.    

The Board has reviewed the entire record to include the Veteran's virtual VA claims file.  With regard to the claims for service connection for diabetes and peripheral neuropathy, no relevant evidence has been included in the claims file since the February 2012 statement of the case.  With regard to the claim to reopen service connection for a right eye disorder, the Board notes that VA treatment record dated until September 13, 2012 have been included in the Veteran's virtual VA claims file.  The most-recent supplemental statement of the case, dated on September 25, 2012, indicates that these records have been reviewed by the RO.  

In this decision, the Board will grant a reopening of service connection for a right eye disorder.  The underlying issue, along with the claims of service connection for diabetes and peripheral neuropathy, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  By rating decision in December 1956, service connection was denied for a right eye disorder.  The Veteran did not appeal. 

2.  Evidence received since December 1956 relates to an unestablished fact necessary to substantiate the claim for service connection for a right eye disorder, and raises a reasonable possibility of substantiating the claim. 


CONCLUSIONS OF LAW

1.  The December 1956 rating decision denying service connection for a right eye disorder is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.302 (2012). 

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for a right eye disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA Duties to Notify and Assist

The agency of original jurisdiction (AOJ) has a duty to notify and assist the Veteran with a claim pursuant to 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159.  As an initial matter, with regard to the issue of whether new and material evidence has been received to reopen the claim of service connection for a right eye disorder, the Veteran's claim is being granted to the extent that it will be reopened.  As such, any deficiencies with regard to VA's duties are harmless and nonprejudicial as to that issue.   

New and Material Evidence
 to Reopen a Claim of Service Connection for 
a Right Eye Disorder 

The Veteran originally claimed service connection for a right eye disorder in October 1956.  In December 1956, the RO denied the Veteran's claim.  In November 2010, the Veteran filed a claim to reopen service connection for a right eye disorder.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.

Service connection may also be granted for a disability that is proximately due to, the result of, or aggravated by a service-connected disability.  See 38 C.F.R. § 3.310(a).  Additional disability resulting from the aggravation of a non-service-connected condition by a service-connected condition is compensable under 38 C.F.R. § 3.310(a).  

The Veteran did not appeal the December 1956 rating decision which originally denied his claim although he was notified of the decision and of his appellate rights in December 1956.  Moreover, he did not submit any evidence with one year of the decision.  Therefore, the December 1956 rating decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.302; see also 38 C.F.R. § 3.156(b) (when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period).

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Changes to the definition of new and material evidence as set forth in 38 C.F.R. § 3.156(a) have been made.  These changes apply to claims to reopen received on or after August 29, 2001.  See 66 Fed. Reg. 45,620 (August 29, 2001).  As the Veteran filed his application to reopen his claim of entitlement to service connection in November 2010, the definition of new and material evidence effective August 29, 2001, found at 38 C.F.R. § 3.156(a), applies in this case.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims (Court) has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.  For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179 (2003); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The final December 1956 rating decision considered the Veteran's service treatment records (STRs), which demonstrate that the Veteran entered service with vision impairment in his right eye due to a pre-service injury, which demonstrate that he was treated for right eye vision loss during service, which noted, in the November 1955 separation report of medical examination, "Cataract Traumatic" and "Anomaly of the Iris," and which indicate that he was discharged from service with slightly improved corrected vision in his right eye (i.e., 20/100 at induction, and 20/80 at discharge).  

Since the December 1956 final rating decision, additional relevant evidence has been submitted into the record, to include: an April 1959 congressional inquiry requesting the reasons for the denial of service connection, and which notes lay assertions by the Veteran that, though he injured his right eye prior to service, successful private treatment prior to induction had restored normal vision, but that injuries during service, mainly due to "extremely bright lights from flares and explosives, used in training exercises[,]" led to a renewed loss of vision; December 2010 statements from the Veteran that he incurred diabetes and peripheral neuropathy during service as a result of exposure to herbicides while serving in Korea during the Korean Conflict; a March 2012 statement from the Veteran that he developed peripheral neuropathy due to his diabetes; private treatment records documenting treatment between 2000 and 2010 for various disorders in the right eye to include glaucoma, which may relate to the Veteran's diagnosed diabetes; VA treatment records dated from 2010 to 2012, which note treatment for various right eye disorders; and a September 2012 VA compensation examination report and opinion which finds "clearly and unmistakably" that the Veteran's service did not aggravate a preservice right eye injury.  

This evidence is new in that it was not of record at the time of the December 1956 rating decision.  Further, the Board finds certain of the new evidence to be material as well.  In particular, the Board finds the lay assertions noted in the April 1959 congressional inquiry to be material.  This evidence indicates that the Veteran's preservice eye injury, and its residuals, had resolved by the time he entered service in December 1953.  As such, the evidence relates to an unestablished fact necessary to substantiate the Veteran's claim - i.e., that he entered service with a normal right eye, but that he injured his right during service which necessitated the documented in-service treatment.  The Board recognizes that findings in the STRs dispute the Veteran's claim.  Moreover, the Board recognizes that the September 2012 VA examiner's opinion is squarely against the Veteran's claim.  Nevertheless, the lay assertions noted in April 1959 are new assertions regarding the condition and capacity of the Veteran's right eye at the time of service entry, and are presumably, for purposes of this new and material evidence analysis, credible.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156; see also Justus, supra.  

The new and material lay evidence was not of record at the time of the RO's December 1956 final rating decision.  The new evidence tends to prove a previously unestablished fact necessary to substantiate the underlying claim of service connection.  Consequently, the newly received material evidence raises a reasonable possibility of substantiating the Veteran's claim.  Accordingly, the claim of entitlement to service connection for a right eye disorder is reopened.


ORDER

New and material evidence has been received, and the appeal to reopen a claim of entitlement to service connection for a right eye disorder is granted.  


REMAND

Having found grounds to reopen the previously denied claim to service connection for a right eye disorder, the Board now turns to the merits of the underlying issue, and to the service connection claims for diabetes and peripheral neuropathy.  The Board finds additional development and medical inquiry warranted into each of the Veteran's claims.    

First, an additional effort should be made to obtain medical treatment records.  The April 1959 congressional inquiry notes the Veteran's assertion that he received eye treatment prior to service induction from Dr. A.B. Morgan.  The RO should attempt to retrieve records reflecting such treatment.  Moreover, VA treatment records note a December 17, 2010 VA eye evaluation.  No records are in the claims file detailing such an evaluation.  The RO should attempt to obtain any evidence pertaining to the reported December 17, 2010 eye evaluation.     

Second, the RO should provide the Veteran with additional notification under the Veterans Claims Assistance Act of 2000 (VCAA).  The Veteran claims that he developed diabetes and peripheral neuropathy due to exposure to herbicides while serving in Korea in the mid 1950s.  See 3.307(a)(6)(iv); see also VA Adjudication Procedure Manual, M21-1MR, Part VI, 2.B.6. He also argues that he developed peripheral neuropathy secondary to diabetes.  

Third, additional evidentiary development should be conducted into the Veteran's claims to service connection based on herbicides exposure.  Effective February 24, 2011, VA amended its regulations to extend a presumption of herbicide exposure to certain veterans who served in Korea.  Specifically, VA added a new paragraph to 38 C.F.R. § 3.307 that provides that a Veteran who served between April 1, 1968 and August 31, 1971 in a unit that, as determined by the Department of Defense (DoD), operated in or near the Korean DMZ in an area in which herbicides are known to have been applied during that period, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  See 38 C.F.R. § 3.307(a)(6)(iv); see also VA Adjudication Procedure Manual, M21-1MR, Part VI, 2.B.6.b. 

Given the timeframe during which the Veteran was reportedly stationed in Korea - in the 1950s - his exposure to herbicides cannot be presumed.   The VA Adjudication Procedure Manual provides, however, that if the Veteran served in a unit other than one listed in block M21-1MR, Part VI, 2.B.6.b, and during a period that was not between April 1, 1968, and August 31, 1971, a request will be sent to the U.S. Army and Joint Services Records Research Center (JSRRC) for verification of exposure to herbicides on a factual, case-by-case basis.  See M21-1MR, Part VI, 2.B.6.d. 

The Board notes that it is not documented in the claims file that the Veteran served in Korea.  He asserts that he served there, but no service personnel records are of record to document that assertion.  The Board also notes that the record indicates that the Veteran's service personnel records were destroyed by fire while in the possession of the U.S. Government.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991) (where it appears that a veteran's service records are incomplete, the Board's obligation to explain its findings and conclusions, and to consider carefully the benefit-of-the-doubt rule, is heightened).  Given the heightened obligation to assist the Veteran in this matter, the Board finds that development is warranted under M21-1MR, Part VI, 2.B.6.d. 

Fourth, with regard to the claim of service connection for an eye disorder, a VA examination is necessary.  The Board notes a September 2012 VA compensation examination report and opinion of record which addresses the Veteran's claim of service connection for an eye disorder.  However, as that examiner did not indicate that he considered the Veteran's credible lay statements of an in-service injury, another examination and opinion is warranted.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 C.F.R. §§ 3.303, 3.306.  However, a refractive error is not a disability for VA compensation purposes.  See 38 C.F.R. §§ 3.303(c) , 4.9 (2012) (congenital or developmental defects, refractive error of the eye, personality disorders, and mental deficiency as such are not diseases or injuries within the meaning of applicable legislation). 

Nevertheless, VA's General Counsel, after studying 38 C.F.R. § 3.303(c), issued the interpretation, binding on the Board, that service connection may be granted for diseases of congenital, developmental, or familial origin if the evidence as a whole shows that manifestations of the disease in service constituted "aggravation" of the disease within the meaning of applicable VA regulations.  The VA General Counsel  also has interpreted that a congenital defect can be subject to superimposed disease or injury, and if superimposed disease or injury occurs during military service, service connection may be warranted for the resultant disability.  See VAOPGCPREC 82-90. 

It is also noted that every Veteran is presumed to have been in sound condition at entry into service except as to defects, infirmities, or disorders noted at the time of such entry, or where clear and unmistakable evidence demonstrates that the injury or disease existed before entry and was not aggravated by such service.  38 U.S.C.A. §§ 1111, 1137.

To rebut the presumption of soundness, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  VAOPGCPREC 3-03 (July 16, 2003).  The clear and unmistakable evidence standard requires that the result be undebatable.  Cotant v. West, 17 Vet. App. 116, 131 (2003).  Here, the Veteran was noted to have defective vision upon his entrance examination and he currently has refractive error.  A pre-existing injury or disease was not noted at the time of entry and therefore the Veteran is presumed sound.  However, as there is an indication that the Veteran had an eye injury prior to service, an examination is warranted to determine whether it is clear and unmistakable that he had a disease or injury prior to service and, if so, that such was not aggravated by service.  

Finally, the Board finds the service connection claims for peripheral neuropathy and a right eye disorder inextricably intertwined with the service connection claim for diabetes as there is some indication that a right eye disability may be associated with his diabetes.  See Smith v. Gober, 236 F.3d. 1370 (Fed. Cir. 2001) (separate claims are adjudicated together when they are "intimately connected"); Harris v. Derwinski, 1 Vet. App. 180 (1991) (when a determination on one issue could have a significant impact on the outcome of another issue, such issues are considered inextricably intertwined and VA is required to decide those issues together).  As such, the service connection claims for peripheral neuropathy and a right eye disorder should not be decided until the service connection claim for diabetes has been resolved.   

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Provided that the Veteran submits any necessary authorization forms, attempt to obtain and include in the claims file private treatment records pertaining to eye treatment the Veteran claims to have received with a Dr. A.B. Morgan prior to his entry onto active duty, as well as any other relevant medical records pertaining to treatment of his eyes prior to and after discharge from service that are not already of record.  

If, after making reasonable efforts to obtain named records the AMC is unable to secure same, the AMC must notify the Veteran and (a) identify the specific records the AMC is unable to obtain; (b) briefly explain the efforts that the AMC made to obtain those records; (c) describe any further action to be taken by the AMC with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

2.  Also attempt to obtain any VA treatment records that pertain to an eye evaluation on December 17, 2010.  

All attempts to fulfill this development should be documented in the claims file.  If after continued efforts to obtain the records it is concluded that it is reasonably certain they do not exist or further efforts to obtain them would be futile, the AMC must notify the Veteran and (a) identify the specific records the AMC is unable to obtain; (b) briefly explain the efforts that the AMC made to obtain those records; (c) describe any further action to be taken by the AMC with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

3.  Contact the JSRRC for a unit history and verification of the Veteran's alleged exposure to herbicides while stationed in Korea at some time between December 1953 and December 1955.  See M21-1MR, Part VI, 2.B.6.d.  Document all efforts made in this regard.  [Note: the Veteran reported in a statement dated in December 2011 that he served with the 24th Division, Charlie Co., in Korea in 1955 and that he shipped out to the states in November 1955]

4.  When the foregoing development has been completed, schedule the Veteran for the appropriate VA examination to answer the following questions.  Any indicated tests should be accomplished and the results reported in detail.  The examiner should also review the claims folder and indicate in the examination report that such was accomplished.   

a.  The examiner should specifically list any and all right eye disorders.  

b.  With respect to the refractive error noted in the STRs, is it at least as likely as not (a probability of 50 percent or greater) that there was a superimposed injury or disease in service that resulted in an additional right eye disability?  Please provide a complete explanation for the opinion.  

c.  With respect to the evidence in the STRs indicating diagnoses of "Cataract Traumatic" and "Anomaly of the Iris", state whether it is clear and unmistakable (obvious, manifest, and undebatable) that each pre-existed active service.  In addition, state whether it is clear and unmistakable (obvious, manifest, and undebatable) that any other right eye injury or disease pre-existed service.  Please provide a complete explanation for the opinion.  

d.  State whether it is clear and unmistakable (obvious, manifest, and undebatable) that any pre-existing right eye injury or disease WAS NOT aggravated (i.e., permanently worsened) during service or whether it is clear and unmistakable (obvious, manifest, and undebatable) that any increase was due to the natural progress.  Please provide a complete explanation for the opinion.  

e.  If a response to c. or d. above is negative, then provide an opinion as to whether it is at least as likely as not (a probability of 50 percent or greater) that any current right eye disability began in or is related to an injury or disease in service.  

In rendering the opinions, please consider the veteran's credible lay assertions, noted in the April 1959 congressional inquiry, that he injured his eye in service due to "extremely bright lights from flares and explosives, used in training exercises."  In addition, please note that current diagnoses of record include corneal dystrophy, iridodialysis, iris laceration, primary open angle glaucoma and scarring of the cornea.  

5.  Review the medical opinions obtained above to ensure that the remand directives have been accomplished.  If the questions posed are not answered or sufficiently answered, return the case to the examiner for completion of the inquiry.

6.  After all the above development has been completed, readjudicate the claims on appeal in light of all of the evidence of record, as well as any evidence added pursuant to this Remand.  If an issue remains denied, the Veteran should be provided with a supplemental statement of the case as to any issue remaining on appeal, and afforded a reasonable period of time within which to respond thereto.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


